Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 24 the prior art neither discloses nor makes obvious a positive-displacement pump as claimed having a pumping chamber being inclined in a non-vertical manner with respect to a horizontal plane, The pumping chamber having a summit zone and an opening disposed immediately adjacent the summit zone, an intake pipe from a tank, the pumping chamber having a maximum length and the cross-sectional dimension of the opening being substantially less than the length of the pumping chamber. Powers (USPN 5,479,847) presents the closest prior art and teaches of a pump chamber defined by the reciprocating cylinder such as 78. The opening being formed below the auger 74 below the pipe 70 and is of a dimension on par with the length of the pump chamber, see the top cylinder 8 as shown in Fig. 2. Powers does not therefore make obvious or teach the claimed invention having the opening being substantially less than the length of the pumping chamber.
With regards to claim 30 the prior art neither discloses nor makes obvious a positive-displacement pump as claimed having a pumping chamber being relative to a horizontal plane, the pumping chamber having a summit zone and an opening disposed immediately adjacent the summit zone, an intake pipe from a tank which defines a path of travel for the fluid product which descends from the tank through the intake pipe, and 
With regards to claim 38 the prior art neither discloses nor makes obvious a positive-displacement pump as claimed having a pumping chamber being relative to a horizontal plane, the pumping chamber having a summit zone and an opening disposed immediately adjacent the summit zone, an intake pipe from a tank which defines a path of travel for the fluid product which descends from the tank through the intake pipe, and there being a discharge pipe disposed to discharge the fluid product from the pumping chamber, the pumping chamber being in fluid communication with the discharge pipe and the intake pipe through the opening. Powers discloses the closest prior art and discloses separate opening for the intake pipe and the discharge pipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baeuerle (DE ‘627) discloses a vertically oriented dispensing pump having an intake pipe from a tank and a discharge pipe.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        





February 27, 2021